 

10

11

12

13

15

16

17

18

19

20

21

22

23

24

25

26

27

28

&
&

# Case 1:18-cr-00076-NONE-BAM Document 306 Filed 11/10/20 Page 1 of 2

Serita Rios, SBN# 246568
Law Office of Serita Rios
2014 Tulare Street, Suite 600
Fresno, California 93721
Telephone (559) 224-1800
Facsimile (559) 224-1806

« . . DEP
serita@seritarioslaw.com UTY CLERK

Attorney for Defendant SHEENA TAYLOR

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case No. 1:18-CR-00076-AWI

SHEENA TAYLOR’S MOTION TO
EXONERATE BOND; ORDER

THE UNITED STATES OF AMERICA,

Plaintiff,
VS.

SHEENA TAYLOR,

Defendant.

Ne Nee Nee Nee eee Niner” Sree” Nee” Sree” Sire” Sree”

 

 

 

Defendant, SHEENA TAYLOR, hereby moves the court pursuant to Federal Rule
of Criminal Procedure 46(g) for exoneration of the bond and full reconveyance of the
cash bond to the posting party.

On April 17, 2018, the Court ordered Ms. Taylor released on conditions which
included a $900 cash bond. On April 17, 2018, a cash bond in the amount of $900
(DKT #39, Receipt # CAE100038828) was posted.'

On October 21, 2019, Ms. Taylor was sentenced in this matter.

 

‘ The docket entry reflects a cash bond of $1,800, however, the Financial Administrator for the U.S.
Eastern District Court, Lisa DiMaria, has advised Counsel that this amount reflects an additional $900
posted in 1:18-CR-00075.

SHEENA TAYLOR’S MOTION TO EXONERATE BOND; [PROPOSED] ORDER

ale

 

CLERK, y s
EASTERN Digta te RISE COUR
By RISFOF CALIFon)

RNIA

 
 

19

20

21

22

23

24

25

26

27

28

 

 

* Case 1:18-cr-00076-NONE-BAM Document 306 Filed 11/10/20 Page 2 of 2

Ms. Taylor is respectfully requesting that the bond be exonerated pursuant to
Rule 46(g) of the Federal Rules of Criminal Procedure and that the cash be returned to

the posting party.

Dated: November 9, 2020 Respectfully Submitted,

/s/ Serita Rios

 

Serita Rios
Attorney for Defendant

 

ORDER
The Court finds that the bond condition has been satisfied. IT IS HEREBY
ORDERED that the Clerk of the Court exonerate the $900 bond in the above-captioned
case and reconvey the $900 of cash to the posting party.

IT IS SO ORDERED.

DATED: it fro] 20 S t. ——
ERICA P. GROSJEAN

United States Magistrate Judge

 

SHEENA TAYLOR’S MOTION TO EXONERATE BOND; [PROPOSED] ORDER

-2-

 

 
